

117 HR 3436 IH: Direct Primary Care Accessibility Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3436IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Rosendale introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to exempt certain direct primary care arrangements from regulation as health insurance coverage.1.Short titleThis Act may be cited as the Direct Primary Care Accessibility Act of 2021.2.Exempting certain direct primary care arrangements from regulation as health insurance coverageSection 2791(b) of the Public Health Service Act (42 U.S.C. 300gg–91(b)) is amended—(1)in paragraph (1), by inserting , except that such term shall not include a direct primary care arrangement (as defined in paragraph (6)) before the period; and(2)by adding at the end the following new paragraph:(6)Direct primary care arrangement(A)In generalExcept as provided in subparagraph (B), the term direct primary care arrangement means an arrangement under which an item or service is furnished by a health care provider to an individual in return for a direct fee. Such a fee may include—(i)a monthly retainer;(ii)a membership fee;(iii)a subscription fee; or(iv)a fee for a service, visit, or episode of care.(B)ExceptionThe term direct primary care arrangement shall not include any arrangement unless—(i)a copy of such arrangement is provided to the individual entering into such agreement (or the legal representative of such individual); and(ii)such agreement—(I)is in writing;(II)describes the items and services to be provided in exchange for payment of a direct fee (as described in subparagraph (A));(III)specifies the direct fee required and any additional fees to be paid by a third party;(IV)specifies the individual’s payment obligation; and(V)prohibits the provider from charging or receiving additional compensation for items and services included in the direct fee..